20-1436-cv
Abdelal v. Kelly

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER"). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 21st day of May, two thousand twenty-one.

PRESENT:             JOHN M. WALKER, JR.,
                     PIERRE N. LEVAL,
                     DENNY CHIN,
                                         Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

MOHAMED ABDELAL,
                                        Plaintiff-Appellant,

                              -v-                                                  20-1436-cv

POLICE COMMISSIONER RAYMOND W. KELLY,
CITY OF NEW YORK,
                   Defendants-Appellees. ∗

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




∗
        The Clerk of the Court is respectfully directed to amend the official caption to conform
to the above.
FOR PLAINTIFF-APPELLANT:                  DAVID A. LEBOWITZ (Alanna Kaufman, on
                                          the briefs), Kaufman Lieb Lebowitz & Frick
                                          LLP, New York, New York.

FOR DEFENDANTS-APPELLEES:                 ANNA GOTTLIEB, Assistant Corporation
                                          Counsel (Richard Dearing, Claude S. Patton,
                                          Assistant Corporation Counsels, on the brief),
                                          for James E. Johnson, Corporation Counsel of
                                          the City of New York, New York, New York.

              Appeal from the United States District Court for the Southern District of

New York (Carter, J.).

              UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is VACATED,

and the case is REMANDED.

              Plaintiff-appellant Mohamed Abdelal appeals from a judgment entered

March 31, 2020, in favor of defendants-appellees former New York Police Department

("NYPD") Commissioner Raymond W. Kelly and the City of New York (together,

"defendants"). By opinion and order entered March 30, 2020, the district court granted

defendants' motion for summary judgment and dismissed Abdelal's claims alleging

employment discrimination on the basis of his Egyptian national origin, Middle Eastern

ancestry, and Muslim religion under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 1981, and the Human Rights Laws of New York State and New York City. We assume

the parties' familiarity with the underlying facts, procedural history of the case, and

issues on appeal.



                                             2
               "We review de novo a district court's grant of a motion for summary

judgment." Walsh v. N.Y.C. Hous. Auth., 828 F.3d 70, 74 (2d Cir. 2016). "Summary

judgment is appropriate 'if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.'" Id. (quoting

Fed. R. Civ. P. 56(a)). "[W]e construe the evidence in the light most favorable to the

non-moving party and draw all reasonable inferences in that party's favor." Ketcham v.

City of Mount Vernon, 992 F.3d 144, 148 (2d Cir. 2021).

               Abdelal's federal and state discrimination claims are governed at the

summary judgment stage by the three-part "burden-shifting analysis first established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973)." Tolbert v. Smith, 790 F.3d

427, 434 (2d Cir. 2015) (applying framework to claims brought pursuant to 42 U.S.C.

§ 1981; Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; and the New

York State Human Rights Law). Here, the district court concluded that Abdelal failed

at the first stage of the McDonnell Douglas test -- that is, he failed to set forth a prima facie

case of discrimination -- and so it did not address the second or third stages.

               To adequately set forth a prima facie case at summary judgment, "a

plaintiff must proffer evidence that (1) he belongs to a protected group; (2) he was

qualified for his position; (3) his employer took an adverse action against him; and

(4) the adverse action occurred in circumstances giving rise to an inference of . . .

discrimination." Kirkland v. Cablevision Sys., 760 F.3d 223, 225 (2d Cir. 2014). Because



                                                3
the district court is not to resolve issues of fact on a summary judgment motion, "its

determination of whether the circumstances give rise to an inference of discrimination

must be a determination of whether the proffered admissible evidence shows

circumstances that would be sufficient to permit a rational finder of fact to infer a

discriminatory motive." Chambers v. TRM Copy Ctrs. Corp., 43 F.3d 29, 38 (2d Cir. 1994)

(internal quotation marks and alteration omitted).

              While defendants presented substantial evidence that they discharged

Abdelal for legitimate, non-discriminatory reasons -- namely, his guilty plea to and

conviction of numerous instances of misconduct -- we nonetheless conclude that

defendants were not entitled, on this record, to summary judgment.

              As noted by the district court, the parties dispute only the third and fourth

prongs of Abdelal's prima facie case -- that is, the extent of the adverse employment

action or actions Abdelal purportedly suffered and whether those actions occurred

under circumstances that give rise to an inference of discrimination.

              "A plaintiff sustains an adverse employment action if he or she endures a

materially adverse change in the terms and conditions of employment." Joseph v. Leavitt,

465 F.3d 87, 90 (2d Cir. 2006) (internal quotation marks omitted). Abdelal's employment

was terminated, which itself is, of course, an adverse employment action. See Kelleher v.

Fred A. Cook, Inc., 939 F.3d 465, 468 (2d Cir. 2019). Further, there are factual issues

regarding whether the NYPD's pre-termination conduct constituted an adverse



                                              4
employment action. For example, an Internal Affairs Bureau ("IAB") investigator

contacted the Joint Terrorism Task Force (the "JTTF") pursuant to the investigation of

Abdelal, and Commissioner Kelly stated that IAB contacts the JTTF only when an

officer is suspected of terrorism. Viewing the evidence in a light most favorable to

Abdelal, a reasonable juror could infer that the IAB investigator contacted the JTTF not

because of information linking Abdelal to terrorism but because of Abdelal's national

origin, ancestry, or religion. A reasonable juror could also infer that, after the IAB

investigator did so, it resulted in a more searching investigation and harsher discipline

than had the NYPD applied its standard investigative and disciplinary procedures. See

Joseph, 465 F.3d at 92 n.1 ("The relevant question is therefore whether the employer has

simply applied reasonable disciplinary procedures to an employee or if the employer

has exceeded those procedures and thereby changed the terms and conditions of

employment.").

              Abdelal also presented sufficient evidence to raise a triable issue of fact as

to whether the investigation and termination occurred in circumstances giving rise to

an inference of discrimination. For example, he proffered two statements defendants

made in which they noted his national origin (Egyptian) and his ancestry (Middle

Eastern) while investigating his alleged misconduct. Further, he set forth evidence that

defendants launched an investigation into him and his family, involving the JTTF,

which as noted above, arguably was a departure from the NYPD's normal investigative



                                              5
and disciplinary procedures. He also set forth evidence that Commissioner Kelly's

rejection of a more lenient recommended penalty for Abdelal's misconduct in favor of

termination was arguably inconsistent with the way the Commissioner generally

imposed disciplinary consequences. Accordingly, Abdelal provided admissible

evidence sufficient to permit a rational finder of fact to infer a discriminatory motive, see

Chambers, 43 F.3d at 38, and we thus vacate the district court's judgment in favor of

defendants on Abdelal's disparate treatment claims pursuant to federal, state, and city

law. 1

               We also vacate the district court's judgment in favor of defendants on

Abdelal's hostile work environment claims. Before reaching the merits, we note that the

district court properly considered Abdelal's hostile work environment claims separate

and apart from his disparate treatment claims, and we reject Abdelal's argument to the

contrary. Further, while we agree with the district court that Abdelal's hostile work

environment claims fail to the extent they are premised on a video and report he has not

suggested he saw or read, the district court ultimately dismissed Abdelal's hostile work

environment claims because it concluded that the NYPD's investigation was not

discriminatory or unreasonable. But, as noted above, we conclude that there are factual



1       Abdelal's claims under the New York City Human Right Law must be analyzed "more
liberally" than his federal discrimination claims. See Loeffler v. Staten Island Univ. Hosp., 582 F.3d
268, 278 (2d Cir.2009). Because Abdelal has set forth sufficient facts to carry the heavier burden
of establishing his federal claims, we have no trouble concluding that he set forth sufficient facts
to carry the lesser burden on his city claims.


                                                  6
disputes regarding these issues, and thus we vacate and remand to the district court so

that these critical factual disputes can be determined by a jury.

                                         *   *   *

              Accordingly, we VACATE the judgment of the district court and remand

for further proceedings consistent with this order.




                                          FOR THE COURT:
                                          Catherine O'Hagan Wolfe, Clerk




                                             7